Title: To Alexander Hamilton from William Short, 29 February 1793
From: Short, William
To: Hamilton, Alexander


Aranjuez [Spain] Feb. 29. 1793.
Sir
Since my last of the 25th. (of which a duplicate is inclosed) I have had the honor of recieving from Amsterdam yours of the 31st. of Dec. acknowleging the reciept of mine up to the 9th. of Oct. inclusive.
I have nothing at present to add to the contents of my last letter having as yet recieved no further advice from the commissioners at Amsterdam. No answer from them to my letter of the 4th of this month can be expected here before the 10th of the next month even if there should be no interruption in the post. They will of course give you the earliest information of any measures they may take.

Should they succeed in the loan of two millions I have authorized they will be able to answer to all calls at least as far as regard the interest & reimbursements of the foreign debt, up to June 1 inclusive. The market being likely to remain bad for the present year at least, perhaps even subject to such convulsions as not to be to be depended on at all, I cannot help repeating how much it is to be desired that such remittances should be made from home, as to not to expose the U.S. to the risk of that dependence. The sums that will be wanted at Amsterdam for the remaining part of the year, being known to you I shall add nothing further on the subject, except to mention the importance of your intentions being known as soon as possible.
I know not whether the commissioners will engage to furnish these sums in the manner & on the conditions you proposed. As soon as I can learn I will not fail to inform you. Perhaps the fear of its being done by others may induce them to make an exertion—though that is much more in the English than the Dutch way.
I am
The Honbl. Alexa: Hamilton   Secretary of the Treasury
